DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 August, 2020 and 30 March, 2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “fdr”, “fdl”, “rdr+sgr”, and “rdl+sgr”, as shown in FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to because the description at Page 3, Line 7 references FIG. 8, however, there is no FIG. 8, only FIG.8A and FIG.8B which are not designated under the Brief Description of Drawings Section.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 recites,
a second interior member disposed above the first interior member and including a second temperature adjustment unit configured to adjust the temperature of a part above the leg in the occupant and different from the first temperature adjustment unit; and		          ”
	, which should be corrected to, as it is evident that the temperature recited within this limitation is a different temperature than the previously recited temperature and the part is a portion of the occupant not something within the occupant,
- -			a second interior member disposed above the first interior member and including a second temperature adjustment unit configured to adjust [[the]] a temperature of a part above the leg [[in]] of the occupant and different from the first temperature adjustment unit; and	        - -
Claim 5 recites,
“		wherein the control unit sets an output of one temperature adjustment unit to be operated with priority out of the first and second temperature adjustment units at 1.5 times or more an output of another temperature adjustment unit		       		        ”
	, which should be corrected to better recite the claim limitation to, as it is evident that the control is to set an output either the first or second temperature adjustment units at 1.5 times or more an output than the temperature adjustment unit not set as such,
- -			wherein the control unit sets an output of one temperature adjustment unit out of the first and second temperature adjustment units to be operated with priority the other temperature adjustment unit out of the first and second temperature adjustment units	        - -
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the first temperature adjustment unit” in claims 1, 3, 4, 5, 8 and 9, “second temperature adjustment member” in claims 1, 3, 4, 5, 8, and 9, and “one temperature adjustment unit” and “another temperature adjustment unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It will be noted that “control unit” is recited in claims 1-5 and 8-9, but is not interpreted under 35 U.S.C. 112(f), or pre-AIA  112, sixth paragraph. “In determining the BRI, examiners should establish the meaning of each claim term consistent with the specification as it would be interpreted by one of ordinary skill in the art, including identifying and construing functional claim limitations.” See MPEP § 2181 – I. Further, “If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not apply.” See MPEP § 2181 – I(A). In this case, it is believed that when the claims, read in light of the specification and given their broadest reasonable interpretation, without inappropriately importing claim limitations from the specification, the meaning of “control unit” is well-defined within the ordinary skill within the art, such that the claim limitation “control unit” has definite structure readily apprised to those with ordinary skill within the art. Due to this, the claim is not interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “first temperature adjustment unit”, “second temperature adjustment unit”, “one temperature adjustment unit”, and “another temperature adjustment unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the same limitations are recited within the specification, but there is no nexus, either explicit or implicit, between the claim limitations and the structure associated therewith. It is evident that panel i.e., temperature control mechanism layer, such that it is not clear whether this is the same intended structure as the various “temperature adjustment units”. For examination purposes, it is being construed that the structure, and equivalents thereof, of the “temperature control mechanism layer” are associated with the various “temperature adjustment units”. More so, if this is the case, then the specification or claims should be corrected to provide, “full, clear, concise, and exact terms”, as required by 37 CFR 1.71(a). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims which are dependent upon, either directly or indirectly, claims which recite the indefinite claim language, and have been rejected under 35 U.S.C. 112(b), are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 1 recites, “a second interior member disposed above the first interior member and including a second temperature adjustment unit configured to adjust the temperature of a part above the leg in the occupant and different from the first temperature adjustment unit; and”, which is indefinite. In particular, it is unclear the meaning of “and different from the first temperature adjustment unit”. Is the claim directed to the second temperature adjustment unit being a different structure than the first temperature adjustment unit? Is the claim directed to the part being adjusted by a temperature of being different than the leg part being adjusted by a temperature? It is understood throughout the specification that various parts of an occupant can be provided with temperature control through operation of the different temperature control mechanism layers, i.e., determine for examination to be congruent with the temperature adjustment units, wherein the temperature may be different. However, based on the claim construction, one having ordinary skill within the art would not be apprised of the metes and and different from the first temperature adjustment unit” is referring to with respect to the second temperature adjustment unit. For examination purposes, it is being interpreted that the claim limitation is directed to the second temperature adjustment unit adjusting a temperature of a part above the leg of the occupant which is different than the adjustment of temperature of the leg of the occupant provide by the first temperature adjustment unit.
Claims which are dependent upon, either directly or indirectly, claim 1 are further rejected under 35 U.S.C. 112(b) due to dependency.
Claims 3 and 4 recite the limitation "the inside of the passenger compartment" in, respective, lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the claims recite an inside of a passenger compartment.
Claim 5 recites, “wherein the control unit sets and output of one temperature adjustment unit to be operated with priority out of the first and second temperature adjustment units at 1.5 times or more an output of another temperature adjustment unit”, which renders the claim indefinite. In particular, the claim presents an open-ended claim range, of 1.5 times or more with regards to a set output of one of the temperature adjustment units compared to another temperature adjustment unit. The claim limitation is believed to be unclear because the claim limitation envisions 10, 100, 1000, and 10000, etc. times more than an output of another temperature adjustment unit. It is ambiguous because it is unclear what the output is, and what the range is intended to encompass, as claimed. Looking at the specification, it is clear that power is supplied to the temperature control mechanism layers, and a temperature is output based on such control. However, it is unclear the metes and bounds of the claimed invention, as For examination purposes, it is being construed that the control unit sets and output of one temperature adjustment unit to be operated with priority out of the first and second temperature adjustment units to be more than an output of another temperature adjustment unit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HATTORI (US 2010/0130808 A1 – published 27 May, 2010).
As to claim 1 (as interpreted under 35 U.S.C. 112(b) and 35 U.S.C. 112(f)), HATTORI discloses a vehicle compartment temperature control device (10) allowing control of thermal comfort of an occupant (abstract, lines 1-17) in a posture of being seated (figure 1) on a seat (12), the vehicle compartment temperature control device comprising:
32; par. 46, lines 1-3) including a first temperature adjustment unit (42; par. 47,lines 8-10) configured to adjust a temperature of a leg of the occupant (par. 46, lines 3-6 and par. 47,lines 8-10);
a second interior member (34; par. 46, lines 1-3) disposed above the first interior member(figure 1) and including a second temperature adjustment unit (36, 38, and/or 40; par. 46,lines 3-6 and par. 47, lines 4-6) configured to adjust a temperature of a part above the leg of the occupant which is different than the adjustment of the temperature of the leg of the occupant provide by the first temperature adjustment unit (par.47, lines 1-7; figures 1 and 2) ; and
a control unit (30; par. 56, lines 1-13) configured to control the first and second temperature adjustment units (par. 56,lines 1-13),
wherein the control unit performs control such that the temperature of the first temperature adjustment unit is higher than the temperature of the second temperature adjustment unit (par. 77, lines 1-4).
It will be noted, “[A]pparatus claims cover what a device is, not what a device does” and “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 – II. In this case, the manner of which the claimed apparatus to be operated does not differentiate from the prior art, due to the prior art teaching all of the structural limitations of the claim. More so, HATTORI is capable of being operated as such, in view of the control unit (30) actuating the seat heaters to generate heat (par. 77, lines 1-4) and further, in view of a temperature of one temperature adjustment unit, such as the first temperature adjustment unit, being actuated to output heat while another temperature adjustment unit, such as the second 

As to claim 2 (as interpreted under 35 U.S.C. 112(b) and 35 U.S.C. 112(f)), HATTORI discloses wherein the control unit(30) controls the first and second temperature adjustment units based (par. 56, lines 1-13, in view of par. 59, lines 1-7) on a temperature inside a passenger compartment (par. 60, lines 5-9).
It will be noted, “[A]pparatus claims cover what a device is, not what a device does” and “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 – II. In this case, the manner of which the claimed apparatus to be operated does not differentiate from the prior art, due to the prior art teaching all of the structural limitations of the claim. More so, HATTORI is capable of being operated as such, in view of the control unit (30) actuating the seat heaters to generate heat (par. 77, lines 1-4) and further, in view of a receiving information related to a temperature within the passenger compartment (obtained at least by the infrared ray sensor, 16), such as to control the first temperature adjustment unit and second temperature adjustment unit. Due to this, the claimed function of the control unit performing control of the first and second temperature adjustment units, based on at least a temperature within the passenger compartment, is a mere matter of intended use of the claimed invention, which is fully capable of operation by the prior art.

As to claim 3(as interpreted under 35 U.S.C. 112(b) and 35 U.S.C. 112(f)), HATTORI discloses wherein the control unit (30) operates the first temperature adjustment unit with priority over the second temperature adjustment unit while heating the inside of the passenger compartment is performed (par. 96, lines 1-11;par. 98, line 1 – par. 106, line 9).
It will be noted, “[A]pparatus claims cover what a device is, not what a device does” and “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 – II. In this case, the manner of which the claimed apparatus to be operated does not differentiate from the prior art, due to the prior art teaching all of the structural limitations of the claim. More so, HATTORI is capable of being operated as such, in view of the control unit (30) actuating the seat heaters, selectively, based on the desired mode, either associated with a particular body location or other mode, to generate heat (par. 77, lines 1-4) and further, in view of the air conditioner providing necessary conditioning, either heating or cooling, based on the desired suitable temperature for the passenger compartment, in unison with the operation of the selectively actuated heaters. This provides that the desired heater, such as the first temperature adjustment unit, is capable of being selectively actuated in priority over the second temperature unit, which could be deactivated by not being selected by the controller, while the air conditioner of the vehicle provides heating to the interior of the vehicle. Due to this, the claimed function of the control unit performing control of the first and second temperature adjustment units, with the desired priority, while heating of the passenger compartment is performed, is a mere matter of intended use of the claimed invention, which is fully capable of operation by the prior art.

As to claim 4(as interpreted under 35 U.S.C. 112(b) and 35 U.S.C. 112(f)), HATTORI discloses wherein the control unit (30) operates the second temperature adjustment unit with priority over the second temperature adjustment unit while cooling the inside of the passenger compartment is performed (par. 96, lines 1-11;par. 98, line 1 – par. 106, line 9).
It will be noted, “[A]pparatus claims cover what a device is, not what a device does” and “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 – II. In this case, the manner of which the claimed apparatus to be operated does not differentiate from the prior art, due to the prior art teaching all of the structural limitations of the claim. More so, HATTORI is capable of being operated as such, in view of the control unit (30) actuating the seat heaters, selectively, based on the desired mode, either associated with a particular body location or other mode, to generate heat (par. 77, lines 1-4) and further, in view of the air conditioner providing necessary conditioning, either heating or cooling, based on the desired suitable temperature for the passenger compartment or determination of fatigue by an occupant, in unison with the operation of the selectively actuated heaters. This provides that the desired heater, such as the second temperature adjustment unit, is capable of being selectively actuated in priority over the first temperature unit, which could be deactivated by not being selected by the controller, while the air conditioner of the vehicle provides cooling to the interior of the vehicle. Due to this, the claimed function of the control unit performing control of the first and second temperature adjustment units, with the desired priority, while cooling of the 

As to claim 5(as interpreted under 35 U.S.C. 112(b) and 35 U.S.C. 112(f)), HATTORI discloses wherein the control unit(30) sets an output of one temperature adjustment unit(either the first or second, as designed in claim 1) to be operated with priority out of the first and second temperature adjustment units to be more(par. 96, lines 1-11;par. 98, line 1 – par. 106, line 9) than an output of another temperature adjustment unit (the other first or second, as designed in claim 1, which was not selected as the priority at the claimed output).
It will be noted, “[A]pparatus claims cover what a device is, not what a device does” and “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 – II. In this case, the manner of which the claimed apparatus to be operated does not differentiate from the prior art, due to the prior art teaching all of the structural limitations of the claim. More so, HATTORI is capable of being operated as such, in view of the control unit (30) actuating the seat heaters, selectively, based on the desired mode, either associated with a particular body location or other mode, to generate heat (par. 77, lines 1-4), based on the desired suitable temperature for the passenger compartment or determination of fatigue by an occupant, in unison with the operation of the selectively actuated heaters. This provides that the desired heater, such as the first or second temperature adjustment unit, is capable of being selectively actuated in priority over other temperature unit, which could be deactivated by not being selected by the control unit. More so, if one of the heaters is actuated, while is not selected to be actuated e.g., temperature output, would necessarily be more than that of the heater not actuated. Due to this, the claimed function of the control unit performing control is a mere matter of intended use of the claimed invention, which is fully capable of operation by the prior art.

As to claim 6, HATTORI discloses wherein the first interior member includes a seat cushion (par. 46, lines 1-3).

As to claim 7, HATTORI discloses wherein the second interior member includes a seat back (par. 46, lines 1-3).

As to claim 8(as interpreted under 35 U.S.C. 112(b) and 35 U.S.C. 112(f)), HATTORI discloses wherein the control unit (30) operates the first temperature adjustment unit with priority over the second temperature adjustment unit while heating the inside of the passenger compartment is performed (par. 96, lines 1-11;par. 98, line 1 – par. 106, line 9).
It will be noted, “[A]pparatus claims cover what a device is, not what a device does” and “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 – II. In this case, the manner of which the claimed apparatus to be operated does not differentiate from the prior art, due to the prior art teaching all of the structural limitations of the claim. More so, HATTORI is capable of being operated as such, in view of the control unit (30) actuating the seat heaters, selectively, based on the desired mode, either associated with a par. 77, lines 1-4) and further, in view of the air conditioner providing necessary conditioning, either heating or cooling, based on the desired suitable temperature for the passenger compartment, in unison with the operation of the selectively actuated heaters. This provides that the desired heater, such as the first temperature adjustment unit, is capable of being selectively actuated in priority over the second temperature unit, which could be deactivated by not being selected by the controller, while the air conditioner of the vehicle provides heating to the interior of the vehicle. Due to this, the claimed function of the control unit performing control of the first and second temperature adjustment units, with the desired priority, while heating of the passenger compartment is performed, is a mere matter of intended use of the claimed invention, which is fully capable of operation by the prior art.

As to claim 9(as interpreted under 35 U.S.C. 112(b) and 35 U.S.C. 112(f)), HATTORI discloses wherein the control unit (30) operates the second temperature adjustment unit with priority over the second temperature adjustment unit while cooling the inside of the passenger compartment is performed (par. 96, lines 1-11;par. 98, line 1 – par. 106, line 9).
It will be noted, “[A]pparatus claims cover what a device is, not what a device does” and “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 – II. In this case, the manner of which the claimed apparatus to be operated does not differentiate from the prior art, due to the prior art teaching all of the structural limitations of the claim. More so, HATTORI is capable of being operated as such, in view of the control unit (30) actuating the seat heaters, selectively, based on the desired mode, either associated with a par. 77, lines 1-4) and further, in view of the air conditioner providing necessary conditioning, either heating or cooling, based on the desired suitable temperature for the passenger compartment or determination of fatigue by an occupant, in unison with the operation of the selectively actuated heaters. This provides that the desired heater, such as the second temperature adjustment unit, is capable of being selectively actuated in priority over the first temperature unit, which could be deactivated by not being selected by the controller, while the air conditioner of the vehicle provides cooling to the interior of the vehicle. Due to this, the claimed function of the control unit performing control of the first and second temperature adjustment units, with the desired priority, while cooling of the passenger compartment is performed, is a mere matter of intended use of the claimed invention, which is fully capable of operation by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SAGOU (US 2017/0080779 A1) discloses a priority mode over various heaters within a vehicular passenger compartment.
ANZAI (US 2012/0292301 A1) discloses a seat heater with various heating elements within different locations of the seat, and wherein heat generation density is different among the various locations.
HOSHI (US 2019/0111813 A1
SATO (US 10,259,360 B2) discloses adjustment of seat heaters based on temperature differences within the vehicle.
YAKOTA (US 2021/0107335 A1) is commonly assigned, and which discloses a similar vehicle system.
YAKOTA (US 2020/0406708 A1) is the associated US Pre-Grant Publication of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/13/2022